Exhibit 10.3 LICENSE AGREEMENT This LICENSE AGREEMENT (“Agreement”) is entered into as of April 30, 2010 (the “Effective Date”) by and between ALTAIRNANO, INC., a Nevada corporation, having its principal place of business at 204 Edison Way, Reno, Nevada (“Altairnano”) and AlSher Titania LLC, a Delaware limited liability company, having its principal place of business at 204 Edison Way, Reno, Nevada (“ALSHER”).Altairnano and ALSHER may each be referred to herein individually as a “Party” and collectively as the “Parties.” RECITALS A.Altairnano owns proprietary processes for the extraction of Ti values from ilmenite ore to produce pigment grade TiO2 and other titanium-containing materials. B.ALSHER desires, and Altairnano is willing to grant irrevocable (subject to the terms herein) exclusive licenses in specified fields for its proprietary process for extracting titanium values from ore to produce TiO2 and converting ore into titanium containing materials, and associated patents, on the terms and conditions set forth in this Agreement. AGREEMENT In consideration of the mutual promises and covenants set forth below and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Altairnano and ALSHER hereby agree as follows: SECTION 1.DEFINITIONS 1.1All terms in this Agreement that are set forth with the first letter capitalized have the meanings given in Exhibit A attached hereto and incorporated herein by reference. 1.2As used in this Agreement, (i) neutral pronouns and any derivations thereof shall be deemed to include the feminine and masculine and all terms used in the singular shall be deemed to include the plural and vice versa, as the context may require; (ii) the words “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole, including all exhibits, as the same may be amended from time to time, and not to any subdivision of this Agreement; (iii) the word “including” is not intended to be exclusive and means “including without limitation”; (iv) the word “days” means “calendar days,” unless otherwise stated; and (iv) descriptive headings are inserted for convenience of reference only and do not constitute a part of and shall not be utilized in interpreting this Agreement. SECTION
